Citation Nr: 0518039	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1969 to May 1971, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A skin disorder was not manifested during service and has 
not been shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2003 rating decision as well as the December 2003 Statement 
of the Case issued in connection with this claim have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in July 2002 to 
the veteran that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the July 2002 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in March 2003 in connection with 
his claim for service connection.  The veteran and his 
representative have not informed the Board of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

Service records show the veteran had active service from 
October 1969 to May 1971, including service in Vietnam from 
March 1970 to May 1971.  He was awarded the National Defense 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and one overseas bar.

Service medical records indicate that the veteran was 
provided an induction examination in June 1969 during which 
his skin was found to be normal and he denied having a 
medical history of skin disease.  He was later seen in March 
1971 at which time he was diagnosed with athlete's foot.  The 
veteran was subsequently provided a separation examination in 
May 1971 at which time no clinical abnormalities of the skin 
were noted.

Private medical records dated in April 1982 document the 
veteran as having had a skin biopsy of the foot, which showed 
him to have lichen planus.

VA medical records dated from March 1983 to April 1983 
document the veteran as having been hospitalized for a 
posttraumatic stress program.  During his admission, he was 
provided a physical examination, which found him to have 
multiple small, well-healed lesions of the feet bilaterally 
with a history of lichen planus.

Private medical records dated from July 1993 to March 1996 
document the veteran's treatment for various disorders.  In 
December 1995, the veteran was treated for an infection under 
the middle finger nail of the left hand.  He was later seen 
in February 1996 with complaints of a rash and swelling 
around the facial area and groin as well as slight itching 
around his face.  Following a review of the veteran's history 
and an examination, it was determined that he had urticaria 
that was possibly related to antibiotics.

Private medical records dated from April 2002 to September 
2002 list the veteran's diagnoses as being verrucous 
keratosis of the right thumb and lichen planus.

In August 2002, Charles Kagan, M.D. diagnosed the veteran 
with lichen planus of the feet as well as with verrucous 
keratosis on the right thumb.

The veteran submitted a statement in August 2002 in which he 
indicated that he had sought treatment for his foot during 
his period of service.  Despite using a Desenex cream and 
leaving his boots off, he claimed that the condition 
persisted for months until it subsided on its own.  As such, 
he contended that he had been misdiagnosed in service and was 
not provided the proper treatment for his disorder.  He 
further stated that he developed the same problem in 1978, 
but that he did not seek treatment at that time because the 
problem was not severe enough.  He did seek treatment in 1982 
when he experienced the problem again with increased 
severity.  He noted that the symptomatology manifested yet 
again in February 2002.

The veteran was afforded a VA examination in March 2003 
during which he acknowledged that he had only sought 
treatment for a skin disorder of the feet once during his 
period of service and that such a condition resolved until 
1978 when he noticed erythematous pruritic lesions on his 
feet.  The veteran also noted that he had a wart removed from 
his right thumb without any recurrence and stated that such a 
condition was unrelated to his military service.  At the time 
of the examination, he complained of recurrent erythematous, 
raised, round, small plaques with pruritus of the feet 
involving the plantar aspect, and the medial and lateral 
aspects of his feet.  He also complained of having the same 
type of lesions involving his hands as well as dry, cracking 
skin involving the folds of the palmar surface of his hands.  
He denied a history of neoplasms involving the skin, 
urticaria, vasculitis, or erythema multiform.  

A physical examination revealed the veteran's skin to be warm 
and dry without any specific lesions, except that his feet 
were noted as having small, round, raised, scaly plaques that 
were pruritic and slightly erythematous.  There was no 
evidence of any pustules, vesicles, ulcerations, exfoliation, 
tenderness, or inflammation.  Nor was there any evidence of 
dry, cracking skin between the toes or on the plantar surface 
of the feet.  The lesions appeared to be on the outer aspects 
of both feet without any noted on the palmar surface or 
between the toes.  Both hands were slightly dry, especially 
in the folds of the palmar surface, but there were no 
pustules, vesicles, ulcerations, papules, exfoliation, 
inflammation, keloids, or warts.   Nor were there any lesions 
of the hands similar to those on his feet.  The veteran was 
diagnosed as having bilateral tinea pedis that had resolved, 
and tinea manus and chronic lichen planus of the feet that 
were unrelated to his military service.  The examiner 
commented that the veteran's service medical records were 
negative for chronicity of a skin disorder involving the feet 
or for any lichen planus.  He also noted that that the tinea 
pedis of the feet was a one-time occurrence in the military 
that had since resolved.

In his December 2003 VA Form 9, the veteran contended that he 
had been misdiagnosed in service.  In this regard, he noted 
that he had been seen by a medic rather than by a medical 
doctor who diagnosed him with athlete's foot.  Following his 
separation from service, he stated that he was seen by a 
specialist who diagnosed him with lichen planus.  He further 
indicated that his skin disorder tended to resolve and then 
manifest again at a later time.

In an April 2005 brief, the veteran's representative 
contended that the veteran's current skin disorder first 
manifested during his period of service in Vietnam and that 
he did not receive the proper diagnosis or treatment.  He 
also claimed that the veteran received continual and chronic 
treatment for a skin disorder since his separation from 
service.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a skin disorder.  More specifically, the 
veteran claims that he currently has a skin disorder that 
manifested during his period of service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is not entitled to service 
connection for a skin disorder.  The Board does observe that 
the veteran was treated for athlete's foot in service and 
also acknowledges his contention that he was misdiagnosed at 
that time.  However, the record on appeal contains no 
competent medical evidence that the veteran's skin disorder 
was misdiagnosed in service.  Notably, the March 2003 VA 
examiner, upon a review of the record, did not indicate that 
a misdiagnosis had been made in service, and even noted that 
the tinea pedis for which the veteran was treated in service, 
was a one-time occurrence as documented by the pertinent 
evidence.  The Board observes further, that the service 
medical records do not show any treatment for a skin disorder 
for the remainder of his period of service.  In fact, the 
veteran's May 1971 separation examination did not find any 
clinical abnormalities of the skin, and the Board further 
notes that there were no documented complaints, treatment, or 
diagnosis of a skin disorder for many years following the 
veteran's period of service.  Thus, the medical evidence of 
record indicates that any symptomatology the veteran may have 
experienced in service was acute and transitory and resolved 
prior to his separation.  Therefore, the Board finds that a 
chronic skin disorder did not manifest during service or 
within close proximity thereto.  

In addition, the Board notes that no physician has linked any 
current skin disorder to service or to any symptomatology 
that occurred during active service.  The record shows that 
there were no documented complaints, treatment, or diagnosis 
of a skin disorder for many years following his separation 
from service.  Nor is there is any competent evidence of 
record, medical or otherwise, which links any current skin 
disorder to his military service.  Significantly, the March 
2003 VA examiner indicated that the veteran's bilateral tinea 
pedis had resolved and also commented that his current tinea 
manus and chronic lichen planus of the feet were unrelated to 
his military service.  He further noted that the veteran's 
service medical records were negative for chronicity of a 
skin disorder involving the feet or for any lichen planus.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for a 
skin disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
currently has a skin disorder that is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a skin disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


